Citation Nr: 1610595	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-06 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, due to exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, due to exposure to herbicides and as secondary to diabetes mellitus and/or a heart disorder.

4.  Entitlement to service connection for cataracts, due to exposure to herbicides and as secondary to diabetes mellitus.

5.  Entitlement to service connection for a heart disorder, to include atrial fibrillation and ischemic heart disease, due to exposure to herbicides.

6.  Entitlement to service connection for hypothyroidism, claimed as obesity, due to exposure to herbicides and as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In April 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed disabilities were caused by exposure to Agent Orange in service.  He has testified and submitted written statements describing how while stationed at Lajes Field in the Azores he was assigned to work on an aircraft that was loaded with barrels of different colors that had a strong chemical smell and that he was told were toxic.  The Veteran also contends that he was additionally exposed to herbicides at Kincheloe Air Force Base in Michigan where Agent Orange was sprayed on the grounds and where he worked on a wing fighter that had flown to Florida for targeting and was exposed to Agent Orange.

The Veteran's VA treatment records show that he has been diagnosed with diabetes mellitus, coronary artery disease, mitral stenosis, paroxysmal atrial fibrillation, prostate adenocarcinoma, hypertension, thyroid nodule, morbid obesity, and eye disorders, including past cataract surgery.

Although the Veteran did not serve in the Republic of Vietnam and is not eligible for the presumption of exposure to herbicides such as Agent Orange, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Information was requested regarding the Veteran's claimed exposure to herbicides in the Azores, and a response from the Defense Personnel Records Information Retrieval System indicated that they were unable to document any Agent Orange storage, transportation, or usage at the Azores or that the Veteran handled equipment next to barrels that contained Agent Orange.  The AOJ has not, however, yet requested information pertaining to the Veteran's claim that there was herbicide spraying at Kincheloe Air Force Base or that he worked on herbicide-exposed airplanes there.

In order to obtain further information regarding this exposure, send the Veteran a request for the approximate dates of his alleged exposure at Kincheloe Air Force Base.  See Veterans Benefits Administration Adjudication Procedures Manual (M21-1), IV.ii.1.H.7.a.  The Veteran's complete service personnel records should also be obtained, as these records are likely to contain information regarding the Veteran's dates of service at Kincheloe Air Force Base.  Once all relevant information has been obtained, the AOJ should contact the Compensation Service, the Joint Services Records Research Center, or other appropriate organization as necessary, in order to determine whether herbicides were present as alleged by the Veteran.  If there is insufficient information to verify exposure to herbicides, the AOJ must issue a formal finding outlining the steps taken in this matter.  All issues are dependent upon the herbicide exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that he provide additional, more specific information regarding the dates and location of his alleged exposure to herbicides in service, including the exact dates of his exposure while stationed at Kincheloe Air Force Base.  Allow the Veteran 30 days to respond.

2.  Obtain from the appropriate sources complete service personnel records for the Veteran.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  If it is possible to determine the dates the Veteran was stationed at Kincheloe Air Force Base from the information provided by the Veteran or by his service personnel records, follow the guidelines outlined in M21-1, IV.ii.1.H.7.a and contact the Compensation Service, the Joint Services Records Research Center, and any other appropriate organization with the dates the Veteran was stationed at Kincheloe Air Force Base and potentially exposed to herbicides in order to attempt to verify the Veteran's claimed exposure to herbicides.  

If there is insufficient information to verify exposure to herbicides, the AOJ must issue its own Formal Finding outlining the steps taken to assist the Veteran.  The Veteran should be notified of VA's inability to verify his exposure to herbicides in service.

4.  After the development requested in #1-3 is completed, if it is determined that medical examinations and opinions are indicated, such should be conducted/obtained.

5.  After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

